—Proceeding pursuant to CPLR article 78 to review a determination of the respondent Town Board of the Town of Orangetown, dated November 23, 1998, which, after a hearing, found the petitioner guilty of misconduct, incompetence, moral turpitude, and insubordination, and terminated his employment.
Adjudged that the determination is confirmed and the proceeding is dismissed on the merits, with costs.
The Hearing Officer’s determination that the petitioner was guilty of the charged acts was supported by substantial evidence (see, Matter of Lahey v Kelly, 71 NY2d 135; 300 Gramatan Ave. Assocs. v State Div. of Human Rights, 45 NY2d 176; Matter of Ahsaf v Nyquist, 37 NY2d 182). The penalty imposed, moreover, was not so disproportionate to the offenses as to be shocking to one’s sense of fairness (see, Matter of Pell v Board of Educ., 34 NY2d 222).
*323The petitioner’s remaining contentions are without merit. Ritter, J. P., Joy, S. Miller and H. Miller, JJ., concur.